           Case 1:19-mj-00076-PMS Document 1 Filed 06/11/19 Page 1 of 8 Pageid#: 1
AO 106(Rev.01/09)ApplicationforaSearchWarrant                 CLERK's OFFIGE U.S.Di -STRICT COURT
                                                                       AY AQIKIN DO N'VA
                                                                             FILED
                              U NITED STATES D ISTRICT C OURT                                            JUN 112218
                                                           forthe
                                                  W estem Districtofv irginia                        Jut.
                                                                                                        lA         Y,CL
                                                                                                     BY:
           In theM atterofthe Search of                                                                     DEPU:'
                                                                                                                 Y LER
      (Brie.fl.
              vJascrfbethepropertytobesearched
       orf&zml/. /thepersonbyzifpz;eandaddress)                        casexo.l'
                                                                               .1qlJ0pD?ç
            169 UpperPoorValley Road
                      SaltvillevVA


                                    APPU CAH ON FOR A SEARCH W AQQANT
       1,afederallaw enforcem entoo ceroran attorney forthegovem mentarequesta search warz'
                                                                                          antnnd stateunder
pennltyofperjurytllatlhavereasontobelievetlmtthereisnow concealedonthefollowingperson orproperty
located in the       W estem           Districtof           M minia           p#cnàl
                                                                                   /.
                                                                                    kthepersonordescribepropert
                                                                                                              y to
besearchedandgiveitslocationl: 169 UpperPoorValley Road,Saltville,VA -to include the residence,curtilage,garages,
                               outbuildings,campers,personofW endiCross,and vehicles present. AttachmentA
                               consists ofa photograph ofthe residence.

        'rhe person orproperty to beserched,described above,isbelieved to concealpdentl
                                                                                      ? thepersonordescribethe
pzwwer/
      .
      ytobeseizealï seeAttachmeniB


       '
       I'
        hebasisforthesearchunderFed.R.Cn'm.P.41(c)is(checkoneormorel:
            f evidenceofamime;
            f contrabandafruitsofcrime.orotheritemsillegallypossessed'
                                                                     ,
            dpropertydesiredfortlse,intendedforuse,ortzsedincommittingaerime;
             O aperson to bearrested oraperson who isxznlaw fully reskained.

       Thesearch isrelatedto aviolation of            21 U.S.C.j 846/841(a)(1) ,andtheapplicationisbasedonthese
facts:SeeAttachmentC                                       and/or 841(a)(1)


        # Continuedontheattachedsheet.
        D Delayednouceof              days(bveexactendingdateifmorethsn30days:                               )isrequested
           under18U.S.C.j3103+ thebasisofwhichissetforth ontheattnrthed sheet.

                                                                                    Applicant'
                                                                                             s signature

                                                                                Brian Snedeker,Speci
                                                                                                   alAgent
                                                                                    PrintednametP?J title

Swom tobeforem eand sir ed in my presence.

Date: Glttllq                                                                         Judge1çsiv ature
City and <nte:     Abingdon,Virginia                                            Pamela Meade Sargent,USMJ
                                                                                    Printednameandtitle
Case 1:19-mj-00076-PMS Document 1 Filed 06/11/19 Page 2 of 8 Pageid#: 2




                     A TTA CH M EN T A




                 169UpperPoorValley RoadmSaltyille,VA
Case 1:19-mj-00076-PMS Document 1 Filed 06/11/19 Page 3 of 8 Pageid#: 3



                                A TTA CTTM EN T B


1. M etlmmphefaminedie ibutionm mphernaliaincluding(butnotlimitedto)scales,
   cutling material,plmqticbaggies,m apping material;devicesIlsed to comm unicate
   with otherdrugkam ckers/co-conspiratorsincludingcellulartelephonesandtwo-way
   radios;electronicequipm entusedforcounter-surveillancetoincludevideo
   surveillancesystemsandrelatedDVRS(digitalvideorecorders),scanners,andanti-
   bugging devices.

2. Fkearm s,includingbutnotlim itedtohandguns,rifles,and shotgnngthatare
   com monly used by individualstoprotectconkolled substancesandrelated dnlg
   proceeds/assets. Firesrmq,oqentimesstolenaare also routinely bartered in excbange
   forcontrolled substances.

3. Books,records,ledgers,notes.and videospertaining totheillicitdisG butiona
   purchasing.and kansporting ofmetbam phelnm ine.

4. M essages,letters,telephonenllmbers,and addressesrelatingto custom ers,suppliers,
   and otherco-conspiratorsinvolved with theillicitdistribution,purchmsing,and
   transportingofm ethampheàmine. These messages,letters,telephonenllmbers,
   and addressesmay bewritten on personalcalendars,personaladdressand/or
   telephonebooks.Rolodextypeindices,notebooks,loosepiecesofpam r.and fotmd
   in mail.

5. Photographsandvideosdepictingm ethamphetnm ine,drug distribution paraphem aliw
   substantialassetsaco-conspirators,and personsw11 metbam phetamine,

6. Boolcs,ledgers,receikts,bankstatements,cashier'scheclcs,andotheritems
   evidencingtheacquisltion,secreting,transferring and/orconcealmentofassetsorthe
   expenditureofnarcoticsproceeds.

7. ltem sorarticlesofpersonalpropertytending to show ownership,dominion,or
   controlofthepremises/property/vehicles.Such itemsorarticlesinclude(butarenot
   limitedto)m rsonalidentifcationapersonalcorrespondence,diaries,checkbooks,
   notes,photoFaphs,keys,receipts,m ail,m rsonaltelephoneand addressbooks,
   Wdeos,andmotorvehiclerelateddocnments(titles/registrations).
8. Largesmountsofcurrency(exceeding$1000.00)orreadilytmnqportedassets
   whichareusedascashequivalents(casllier'schecks,prepaidmoney/creditcards,
   moneyorders,etc.)
9. ItemslistedinParaqaphs3through7maybestoredindigitalmedia.Therefore,
   digitalmedia(includmgbutnotlimitedtocomputers/computerharddrives,digital
   videorecorders(DVRs),floppydisks,CD,'s,flash/jum?drives,personaldigital
   mssiennts(PDA's),cellulartelephones/smae hones,(11:,111csmeras,iPODs,PADs,
   etc.)aretobeseizedandexaminedfortheitemslistedinPnrsgraphs3through 7.
Case 1:19-mj-00076-PMS Document 1 Filed 06/11/19 Page 4 of 8 Pageid#: 4


                                ATTACHM ENT C

                                 AFFIDAVIT of
                          SpecialAgentBrian Snedeker
                         Drug Enforcem entAdminiskation
                                Bristol,Virginia


  1,SpecialAgentBrian Snedeker,being dulyswom hereby depose and say:

2.Thepurpose ofthisapplication and affidavitisto secure asearch wanantforthe
  prem iseslm own as169 UpperPoorValleyRoadaSaltville,VA .Thissm ant,after
  obtairling and reviewing information,beliçvesthereisevidenceofdistribution of
  m ethamphetamineand/orconspiracyto distributemethamphetxm ine at169 Upper
  PoorValleyRoad,Salwille,VA inviolationof21USC 841(a)(1)and 846/841(a)(1).
3.1am aSpecialAgentwit.
                      htheDrtzgEnforcementAdministraéon(DEA)andhave
  beensoemployedforapproximately(28)yeazs.DuringmyemploymentIhave
  received comprehensive classroom t'raining f'
                                              rom theDrugEnforcem ent
  Adminislation in specializednazcoticinvestigativem attersincluding butnotlimited
  to dnlg interdictionvdrug detediow money launderingteclmiquesand scheles,
  smuggling,andtheinvestigation ofindividualsand organizationsinvolving the
  smuggling,cultivation,manufactllring,and illicittraffcking ofconkolled substances
  and controlled substanceprecursors. Ihavepe cipated in the investiga:onsand
  subsequentarres'tsofhundredsofindividualsinvolved w1t.   h thetrnm ckingof
  methamphetsmine(aSchedule11Conkolled Substance).lhavealsoexecuted
  hundredsofsearch warrantsrelatedto thetam cking and m anufacturing of
  m etham phetsmine.

4.Thefactssetforth inthisaffidavitareknownto m easaresultofmy participation in
  theinvestigationofW endiCross(akaW endiArnold)andinformationprovidedtome
  by otherlaw entbrcem entofscers. Any referencetothegenderofany nnnam ed
  person within thisafsdavitdoesnotnecessarily reflectthe true genderofsaidm rson.

5. On 09-04-2018,a41 Amendmentwaiversearch wasperform ed by1aw ee orcem ent
   oo cersatRobertGriFey'sresidence(1035% W orthyBlvdaSaltville,VA)inSmyth
   County,VA.Onceom cersenteredtheresidence,RobertGri/eyandhisgrlfriend
  wereencounteredinthem asterbedroom and aguestwasencountered in theguest
  bedroom .

  A search ofRobertGrifey'sm msterbedroom resulted in theseizureofmultipleitem s
  from hisbedsidesafeincluding$15,030inUnitedStatesCurrency(USC),(3)small
  Ziploc-typebaggiesofsuspectedmethamphelsmine(asubsequentfeldtestofoneof
  thebaggiesofsuspected metham phetam ine returned positive resultsfor
  methamphetamine),digitalscales,numerousnew/mmsedsmall,Ziploc-typebaggies,a
  baggyofsuspectedmarijuana,andammijuana'pinder''.Alsoseizedfrom the
  bedroom wereachnnkofcrystallinesube nce(suspectedmethamphetamine),aglass
  jarcontainingsusm ctedmarjuanaaamoneyledger,aspoonw1t11suspected
  methamphe#nmineresidue,andaloadedsyringe. Three(3)baggiesofsuspected
  m ethamphetaminewerealso seizedfrom thebed in theguestbedroom .
Case 1:19-mj-00076-PMS Document 1 Filed 06/11/19 Page 5 of 8 Pageid#: 5



  RobertGriffey wasM irandized and ap eed tonngwerquestions. Grifey admitted that
  hesellsmethamphetxmineand initiallyclaimedthatheobtained(2)to(3)eight-balls
  (3.5g= one8-ball= 1/8ounce)ofmethamphetamineatatime9om an individual
  (hereaAerreferredtoasççsourceofsupply'')whoresidesintheBristol,'TNN h area.
  GriFey subsequently ndm ittedthathehasbeen oblaining metham phetlminefrom his
  sourceofsupplyon aweeklybasisduringthepreceding (2)monthsandactually
  obtained(2)eight-ballsofmethamphetnminethefirsttime,(3)ouncesof
  methamphetaminethesecondtime,and(3)to(4)ouncesofmethamphetamineeach
  week fortheremainderofthetime. Griffey claim ed hepaid hissource ofsupply $800
  USC foreach otmceofm etham phefnmine and thathe paid llissource ofsupply in cash
  atthetimeofdelivery(nofxonting).Griffeyadmittedthathesellswholeouncesof
  methamphetnm ineto som epeople and smallerqlmntitiesto others. Grifey claim ed
  thathismethamphetnminecustomersincludedLindseySoakie(akaLindsey
  Jackson)andW endiArnold(akaW endiCross).
  Griflky madetheaforem entioned statem entsagainsthisown penalinterest.

  œ iffey wasnotaaested in relation totheçventsof09-04-2018 asGriffey agreed to
  cooperate with 1aw enforcem ent.Griffey hasnotcontacted law entbrcem entsince
  09-04-2018.

6.DuringApril2019,1aw enforcementsuccessfullyutilizedaconfidentialsource(or
  sources)toperform multiplecontm lledpurchases(monitoret recorded,andsurveilled
  bylaw enforcement)ofmethamphetaminefrom RobertGriFeyinSmythCounty,VA.
7.During April2019,StephanieTayloradvised law enforcementthatsheaccom panied
  Lindsey Som e(Jackson)andW endiCrosstoaresidenceinBristol,VA inorderto
  obtm'nmethamphetsmine(distributionq'mntities). Taylorchimedthatshe,Soakie,
  and Crossal1traveled togetherin am otorvehicle.Tayloradvised thatthe
  methamphetam ine sourceofsupply sellsouncesofm ethamphetamineatatime.

  Taylorm adethe aforem entioned sutementsagainstherown penalinterest. Tayloris
  aconvicted m ethamphe#am inetram cker. Thesom'ceofsupply described by Tayloris
  notRobertGriffey,butanothersourceofsupply. ltisnotuncomm on for
  methamphetsminetram ckerstohavemuhiplesourcesofsupply.
8. On April13,2019,Lindsey Jackson,W endiCross,and otherswerearrested
   and charged w1111Possession W ith lntenttoDisG buteM ethamphelsm ine dnring
   the cotlrseofam otorvehicle stop in W ashington County,VA. Dlm'ng thestop,
   multipleitem swereseized includinga multi-r am quantity ofsuspected
  methamphetamine(afeldtestwasperformedwith posiéveresultsfor
  methamphetamine),digitalscales,hundredsofclearplasticbagses,andseveral
  hundred dollarsin United StatesC= ency. Jackson andCrossweresubsequently
  released on bond.

9.On M ay 8,2019,a search warrantwasexecuted attheresidenceofLindsey Jackson in
  Saltville,VA. Itemsfotmd in Jackson'sresidenceincluded aquantity ofU nited States
  Currency($240in suspected1aw enforcementsuppliedRbuy''moneyrelatedto
  controlledpm cbasesofmethamphelnmine),aclearplasticbagwithsuspected
Case 1:19-mj-00076-PMS Document 1 Filed 06/11/19 Page 6 of 8 Pageid#: 6



   metbamphetam ineresidue,two setsofdigitalscales,andnum erousnew/unused,
   sm all,Ziploc-typebaggies. Jackson wmsarrested atthesceneb% ed upon awarrant
   issued foraprobaéon violation.

   Jackson agreed toanswerquestionsaoerhaving been advised ofherrights
   tM irandal.Jacksonadvised1aw enforcementthatshe,W endiCross,andothersare
   involved in am ulti-otmce conspiracy to obtain methamphetam ineand thatshe,
   Cross,and otherspooltheirm oneytogetherin ordertobuy m ethamphetam ineata
   reducedrateof$600 USC perounce.Jackson claim ed thatshehasaccompanied
   Crosstoamethamphetsminesourceofsupply'sresidence(notRobertGriffey's-
   reference:7above)andthatCrosswastheindividualwhoactuallyenteredthe
   dom icilewiththeUSC and retnrnedwith them ethamphetalninethatwas
   subsequently splitup amongstthosewho hadinvestedinthepurchase.

   Jackson admittedthatboth she and Crossare methamphetam ineM m ckerswho are
   involved in m etlmmphetsm inetraœ ckingwithRobertGriffey and others.Jackson
   furtheradmittedthatStepbanieTaylor(reference!7above)isherbiggest
   m ethamphetam inecustom er.

   Jackson m adetheaforem entioned statem entsagainstherownm nalinterest.

10.On06-06-2019,anindividual(hereafterreferredtoasRpersonA'')wassearchedby
   1aw enforcementin Sm yth County, V A pursuantto Person A 's4* Amendment
   waiver.PersonA wasfoundtobeinpossession ofapproximately(12)ouncesof
   metbamphefnmineandapproximately$10,000USC.PersonA admitted(againsthis
   ownpenalinterest) lsm ckinginmulti-p'am tomulti-ouncequantitiesof
   methamphetaminetovariousm rsonsandclaimedthatherecently(withinthe
   precedingweekorso) distributed (1)ounceofmethamphefnminetoW endiCross
   (aresidentofSmythCounty,VA).Law enforcementdiscoveredacontactlistingfor
   cW endiCross''within Person A'scellulartelephone.Law enforcementalso
   observedtextm essagesonPerson A'sphoneto and from EGW endiCross''. Thetext
   messageexchanges(nota11includedbelow)includedthefollowingonwhatis
   believed(basedonPersonA'scellulartelephonedisplay)tobeThursday,M ay30,
   2019:

    W endiCross: Gilley hsndsome,I'm atpretrial''
    Person A Phone: =K stop chilhowieand see me''
    W endiCross: =...plzbringmesomeptufl-plz''ITMSaffantbelievesthatKûgttxfï''
                                                     isareferenceto
                                                     methamphetaminel
     Person A :     GçY ou gonna m eetm e at....''
     W endiCross: RYes,just1etmeknow whenugonnabethere''
     PersonA:     çr mw now'' rr mw''isbelievedtomeanççonmywaf'l
     W endiCross: EtEveryoneoutlol'' (ThisaffiantbelievesthatCrossisadvising
                                          Person A thateveryoneisoutof
                                          methamqhefsmine.)
     Person A Phone:Er otplenty'' (n isam antbellevesthatPersonA isadvising
                                    W endiCrossthathe hn-
                                                        qplentyof
                                    methsmphelnmine.l
Case 1:19-mj-00076-PMS Document 1 Filed 06/11/19 Page 7 of 8 Pageid#: 7


     W endiCross:      çr k my ridecoming thisway 1711see u soon''


11.A review ofW endiCross'criminalhistoryrevealed herApril2019 arrestfor
   PW ID m etbsmphetxm ineand otherdrug related offenses. A review ofRobert
   Griffey'scriminalhistoryrevealedhisstate(VA)felonyconvictionsforconspiracy
   toviolatethedrug controlact,distribution ofan im itationcontrolled subsllmce,
   distributionofaScheduleIor11ControlledSubstance(fotlrcountslaand
   distributionofaSchedulelIIControlledSubstance(fourcolmts).A review of
   LindseyJackson'scrim inalhistory revealed herstate misdem eanorconviction for
   possession ofmarijuanaandherApril2019arrestforPWID methamphetamineand
   Possession ofa Schedule1I1Conkolled Substnnce. A review ofStephanieTaylor's
   criminalhistoryrevealedherconvictionfordisdbution ofmethamphetsmine(5
   counts).
12.Thisaflantisawarebased onbistraining,experience,and conversationswith other
   1aw enforcem entom cersthatindividualswho conspireto distribute
   m ethamphetnminetypicallym aintain methamphetsmine,m ethamphetam ine
   distributionparaphernalia(small,plastic,Ziploc-typebaggies,digitalscales,etc.),
   notes,records,messages,andtelephonenumbers(pertainingtomethamphetamine
   t'
    rafficldngrelated contacts/co-conspirators),andotheritemsaslistedandexplained
   onAttachmentB (oftheApplicationandAffidavitforSearchW arranttowhichthis
   afsdavitisattached)ontheirpersons,insidetheirresidences,garages,
   outbuildings/barns,campers,vehicles(orthevehiclestheyoperate),andinsideof
   vehiclesregisteredto otherpersonswhen those vehiclesare parked atthe
   conspirator'sresidence/property.

13. W endiCross'known residence is 169UpperPoorValley RoadaSaltville,VA
   (locatedwithintheW estem DistrictofVirginial.
14. Based uponthefactssetforth above,Ibelievethere isprobable causeforthe
   issuance ofasearch warraniforthe prem isesknown as169 UpperPoorValleyRoad,
   Salwille,VA asthereisprobable causetobelievethatthere isevidenceofa
   violationof 21USC 841(a)(1)and846/841(a)(1)atsaidpremises.



       <

                                                  J -Il-7ofq
 BlianSnedeker,SpecialAgent(DEA)                       D ate


Subscribedandsworntobeforeme,thisthe                dayof        e R /V
inAbingdonaVirginia.


                                                  PamelaM eade Sargent ''            -'
                                                United StatesM agiskate Judge
                                                 W estem DistrictofVirginia
Case 1:19-mj-00076-PMS Document 1 Filed 06/11/19 Page 8 of 8 Pageid#: 8




Seenby:


     /s/Roy F.Evans                    06-11-2019
   Roy F.Evans,SAUSA                      D ate
